DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al (US 2019/0349983, hereinafter Loehr, claiming the priority date of provisional application 62/669,300), in view of Takeda et al (US 2021/0410177, hereinafter Takeda) and in view of Zhang (US 2021/0329599, hereinafter Zhang).

Regarding claim 1, Loehr discloses a method comprising: receiving, by a wireless device, one or more messages comprising configuration parameters indicating a plurality of configured grant configurations for bandwidth parts (BWPs) of a cell (a serving cell is configured with multiple grant configurations for each of the BWPs, Para [0120], the grant configurations are configured by RRC signaling (sent to the UE) per cell per BWP, Para [0061] or Para [0043] of the provisional); 											receiving a downlink control information indicating activation or release of a first configured grant configuration, among the plurality of configured grant configurations, for a first BWP of the BWPs (receiving an indication from BS of which configured grants are to be used upon change to the active BWPs, Para [0121], activating or de-activating configured grants with the activation or de-activation of corresponding BWP(s) which can be indicated by DCI or MAC CE signaling, Para [0065-66], activation/deactivation status of configured grants can be done be bitmap, Para [0064] or Para [0046-48] of the provisional);		 					but does not disclose transmitting a confirmation indicating that the wireless device received the downlink control information indicating the activation or the release of the first configured grant configuration, wherein the confirmation comprises: an identifier of the first BWP.  Takeda discloses the UE can transmit a confirmation MAC CE and the CG confirmation can include information indicating a cell/carrier ID and a BWP ID, Para [0136-139];	 				neither reference discloses an identifier of a sub-band of a plurality of sub-bands of the first BWP.  Zhang discloses there can be multiple BWPs and sub-bands configured to a UE, there can be multiple sub-bands in a certain BWP, therefore both BWP index and sub-band index should be indicated, Para [0085-86].  In view with Takeda, it is obvious to one of ordinary skill in the art that the confirmation MAC CE should include sub-band ID in addition to the BWP ID.  Since there are multiple BWPs and multiple sub-bands per BWP, identification of BWP(s) and sub-band(s) should be used in communication between the BS and UE, in this case the MAC CE confirmation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Takeda and Zhang in the system of Loehr so that the network can be unambiguously informed on the activation and/or deactivation of multiple configurations and decrease UL resource usage by using a multi-bit confirmation.  
Regarding claim 11,  Loehr discloses a wireless device (UE, Fig. 6) comprising: one or more processors (processor, Fig. 6); and memory storing instructions that, when executed by the one or more processors (memory, Fig. 6), cause the wireless device to: receive one or more messages comprising configuration parameters indicating a plurality of configured grant configurations for one or more bandwidth parts (BWPs) of a cell (a serving cell is configured with multiple grant configurations for each of the BWPs, Para [0120], the grant configurations are configured by RRC signaling (sent to the UE) per cell per BWP, Para [0061] or Para [0043] of the provisional); receive a downlink control information indicating activation or release of a first configured grant configuration, among the plurality of configured grant configurations, for a first BWP of the one or more BWPs (receiving an indication from BS of which configured grants are to be used upon change to the active BWPs, Para [0121], activating or de-activating configured grants with the activation or de-activation of corresponding BWP(s) which can be indicated by DCI or MAC CE signaling, Para [0065-66], activation/deactivation status of configured grants can be done be bitmap, Para [0064] or Para [0046-48] of the provisional);	but does not disclose transmit a confirmation indicating that the wireless device received the downlink control information indicating the activation or the release of the first configured grant configuration, wherein the confirmation comprises: an identifier of the first BWP.  Takeda discloses the UE can transmit a confirmation MAC CE and the CG confirmation can include information indicating a cell/carrier ID and a BWP ID, Para [0136-139]; neither reference discloses an identifier of a sub-band of a plurality of sub-bands of the first BWP.  Zhang discloses there can be multiple BWPs and sub-bands configured to a UE, there can be multiple sub-bands in a certain BWP, therefore both BWP index and sub-band index should be indicated, Para [0085-86].  In view with Takeda, it is obvious to one of ordinary skill in the art that the confirmation MAC CE should include sub-band ID in addition to the BWP ID.  Since there are multiple BWPs and multiple sub-bands per BWP, identification of BWP(s) and sub-band(s) should be used in communication between the BS and UE, in this case the MAC CE confirmation.  
Regarding claim 21, Loehr discloses a system (Fig. 1) comprising: a base station (BS, Fig. 1); and a wireless device (UE, Fig. 1) comprising: one or more processors (processor, Fig. 6); and memory storing instructions that (memory, Fig. 6), when executed by the one or more processors, cause the base station to: receive, from the base station, one or more messages comprising configuration parameters indicating a plurality of configured grant configurations for one or more bandwidth parts (BWPs) of a cell (a serving cell is configured with multiple grant configurations for each of the BWPs, Para [0120], the grant configurations are configured by RRC signaling (sent to the UE) per cell per BWP, Para [0061] or Para [0043] of the provisional); receive a downlink control information indicating activation or release of a first configured grant configuration, among the plurality of configured grant configurations, for a first BWP of the one or more BWPs (receiving an indication from BS of which configured grants are to be used upon change to the active BWPs, Para [0121], activating or de-activating configured grants with the activation or de-activation of corresponding BWP(s) which can be indicated by DCI or MAC CE signaling, Para [0065-66], activation/deactivation status of configured grants can be done be bitmap, Para [0064] or Para [0046-48] of the provisional); but does not disclose transmitting, to the base station, a confirmation indicating that the wireless device received the downlink control information indicating the activation or the release of the first configured grant configuration, wherein the confirmation comprises: an identifier of the first BWP.  Takeda discloses the UE can transmit a confirmation MAC CE and the CG confirmation can include information indicating a cell/carrier ID and a BWP ID, Para [0136-139]; neither reference discloses an identifier of a sub-band of a plurality of sub-bands of the first BWP.  Zhang discloses there can be multiple BWPs and sub-bands configured to a UE, there can be multiple sub-bands in a certain BWP, therefore both BWP index and sub-band index should be indicated, Para [0085-86].  In view with Takeda, it is obvious to one of ordinary skill in the art that the confirmation MAC CE should include sub-band ID in addition to the BWP ID.  Since there are multiple BWPs and multiple sub-bands per BWP, identification of BWP(s) and sub-band(s) should be used in communication between the BS and UE, in this case the MAC CE confirmation.   

Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr, in view of Takeda, in view of Zhang and in view of 3GPP paper: “Transmission with configured grant for NR-U” (R2-1901334, hereinafter Huawei, as disclosed by the Applicant in the IDS).

Regarding claims 3 and 13, Loehr discloses the method/device of claim 1/11, but not wherein the first configured grant configuration is for the sub-band of the first BWP.  Huawei discloses multiple configurations can be configured and activated on one BWP, where the configuration is associated with one sub-band within the BWP, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Huawei in the system of Loehr in view with Takeda and Zhang in order to increase transmission efficiency when using a wide-band BWP.
Regarding claims 4 and 14, Loehr discloses the method/device of claim 3/13, but not wherein the sub-band is a listen-before-talk sub-band.  Huawei disclose LBT can be performed in units of 20 Mhz, Section 2.1, which can be considered a LBT sub-band. 

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr, in view of Takeda, in view of Zhang and in view of Karaki et al (US 2020/0359409, hereinafter Karaki, claiming the priority date of provisional application 62/806,615).

Regarding claims 5 and 15, Loehr discloses the method/device of claim 1/11, but not wherein the confirmation further comprises an identifier of the cell.  Karaki discloses the wireless device can confirm using a MAC CE and the MAC CE can carry a cell or carrier index, Para [0200] or Para [0155] from the provisional.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Karaki in the system of Loehr in view with Takeda and Zhang in order to assign resources for configured UL wireless devices and enhance UL operation on unlicensed spectrum using configured UL.
Regarding claims 6 and 16, Loehr discloses the method/device of claim 1/11, but not wherein the confirmation further comprises an identifier of the first configured grant configuration.  Karaki discloses the wireless device can confirm using a single MAC CE which includes the status of all configurations, Para [1098] or Para [0153] from the provisional. 
Regarding claims 7 and 17, Loehr discloses the method/device of claim 1/11, but not wherein the confirmation is a medium-access control: control element (MAC CE).  Karaki discloses the wireless device can confirm activated or deactivated configurations using a MAC CE, Para [0198] or Para [0153] from the provisional. 

Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr, in view of Takeda, in view of Zhang and in view of 3GPP paper: “Enhanced UL transmission with configured grant for URLLC” (R1-1902809, hereinafter NTT, as disclosed by the Applicant in the IDS).

Regarding claims 8 and 18, Loehr discloses the method/device of claim 1/11, further comprising validating the downlink control information as a configured grant activation or a configured grant activation release based on one or more values of one or more fields of the downlink control information.  NTT discloses DCI for activating or de-activating configured grants and using fields in the DCI for validation, page 3.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Loehr in view with Takeda and Zhang in order to perform enhancements for higher layer configurations and support multiple active configured grant configurations for a given BWP.
Regarding claims 9 and 19, Loehr discloses the method/device of claim 8/18, wherein the transmitting the confirmation is based on the validating the downlink control information.  It is obvious to one of ordinary skill that the UE is not going to send a confirmation message if the DCI cannot be validated. 

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  The Applicant argues Takeda and Li do not disclose the amended limitation.  In response, this argument is moot in view of the new reference being used in the current office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461